This case'was called and continued on account of sickness of one of counsel for plaintiff in’error. On the next day, counsel for defendants in error moved the court to reconsider its action,’ and set the case for a later day during the same term. The motion alleged that a common law suit and the administration of an estate was held in suspense by injunction until the decision of the Supreme Court could be had; that the case had been carried forward by continuances since the August term, 1882, of Monroe superior court; that at the last term of the Supreme Court a diminution of the record had been suggested, and a continuance resulted, and that, on an examination of the record, this suggestion proved tobe a mistake. The motion was accompanied by an agreement of counsel for plaintiff in error that the case might be heard at the heel of the Augusta circuit, provided the counsel who was ill should then be able to appear:*730Held, that after a case has been regularly called and continued for the term, it cannot be reinstated on the docket and set by agreement.Motion denied.